Exhibit 10.10(b)
 
AMENDED AND RESTATED
SECURED REVOLVING NOTE
 
$40,000,000
   
Maturity Date:  April 5, 2017



FOR VALUE RECEIVED, ACME UNITED CORPORATION, a Connecticut corporation
(“Borrower”) hereby promises to pay to the order of HSBC Bank, National
Association or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 452 Fifth Avenue, New York, New York or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Forty Million Dollars ($40,000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate as specified in the
Loan Agreement (defined hereafter).


This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement
dated  April 5, 2012, by and between Borrower and Lender (as the same may from
time to time be amended, modified or supplemented in accordance with its terms,
the “Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Revolving Note.


Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Revolving Note
has been negotiated and delivered to Lender and is payable in the State of New
York.  This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.


This Revolving Note amends and restates in its entirety and is given in
substitution for (but not in satisfaction of) that certain Revolving Note dated
April 5, 2012 executed by Borrower in favor of Lender in the original principal
amount of $30,000,000.


[Remainder of Page Intentionally Left Blank]


1

--------------------------------------------------------------------------------

 
 

   
BORROWER FOR ITSELF
ACME UNITED CORPORATION
         
By:_________________________________
 
Name:
 
Title




 
 
2

--------------------------------------------------------------------------------